           Case 1:21-mj-00053-AJ Document 2 Filed 03/11/21 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW HAMPSHIRE



 A SILVER APPLE IPHONE 12, ASSIGNED
 TELEPHONE NUMBER (978) 885-7551,                  Case No. 21-mj -53-01-AJ
 CURRENTLY LOCATED AT 324 SOUTH
 RIVER ROAD, BEDFORD NEW                           Filed Under Seal – LEVEL I
 HAMPSHIRE



                                MOTION TO SEAL – LEVEL I

       The United States of America respectfully moves this Court to seal this submitted search

warrant application, supporting affidavit, search warrant, this motion, any ruling on this motion,

and all related paperwork and corresponding docket entries in the above captioned case at Level

I, except that the government may later disclose these materials to comply with its discovery

obligations under the local rules. In support of this motion, the government states that while the

government has indicted several defendants as part of its investigation into the drug trafficking

organization described in the affidavit, the government continues to investigate other persons

involved with this organization and the public disclosure of any of these materials at this juncture

could jeopardize the government’s ongoing investigation in this case. The affidavit contains

numerous references and excerpts from intercepted communications. The existence of the wire

interceptions and which phones were the target telephones, is not currently public information

and could hinder the ongoing investigative efforts in this matter.

       The government respectfully requests that the Court seal this matter for 90 days, or until

June 9, 2021.
          Case 1:21-mj-00053-AJ Document 2 Filed 03/11/21 Page 2 of 2




                                             Respectfully submitted,

                                             John J. Farley
                                             Acting United States Attorney


Date: March 11, 2021                   By:   /s/ John J. Kennedy
                                             John J. Kennedy
                                             Assistant U.S. Attorney


Motion:    ✕ Granted
          ____           ____ Denied


                                             Andrea K. Johnstone
                                             United States Magistrate Judge
